UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 15, 2016 GENTHERM INCORPORATED (Exact name of registrant as specified in its charter) Michigan 0-21810 95-4318554 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 21680 Haggerty Road, Ste. 101, Northville, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (248) 504-0500 Former name or former address, if changed since last report: N/A
